DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0064601 A1) in view of Adjakple et al. (US 2014/0086177 A1).
Consider claim 1, Kubota teaches a method of establishing a connection via a core network by a mobile terminal (abstract and Fig. 6), the method comprising: 
receiving by the mobile terminal in a first cell an identifier assigned by a node in a first core network of a first type, the identifier comprising an identifier of the node or a 
selecting a second cell, the second cell permitting service via a core network of a second type (paragraph 94 and 95, the UE selects a cell and paragraph 43 and 52, the RAT can be 5G and 4G networks), 
determining whether service via a core network of the first type is available from the second cell (paragraph 64, services offered in cells are compared), 
establishing a connection via the second cell by transmitting a message including a first indication, the first indication based on at least a portion of the identifier (paragraph 100, the UE sends identity in a connection request).

Kubota does not teach when service via a core network of the first type is not available from the second cell, transmitting in the message a second indication, the second indication indicating that the identifier was received from a core network different from the second type.

Adjakple further teaches when service via a core network of the first type is not available from the second cell, transmitting in the message a second indication, the second indication indicating that the identifier was received from a core network different from the second type (paragraph 95 and 406, service may not be available on a particular network and the WTRU sends an indication in registration request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings 

Consider claim 17, claim 17 is the apparatus claim of the method claim 1 and having similar limitations as claim 1. Therefore, claim 17 is rejected for the same reasons claim 1 is rejected.

Consider claim 4, Kubota also teaches wherein the first type of core network is a 5G core network (paragraph 27, 43 and 52, the network can be a 5G network).

Consider claim 5, Kubota also teaches wherein the second type of core network is an enhanced packet core, EPC, network (paragraph 49 and 52, EPC network).

Consider claim 6, Kubota also teaches wherein establishing the connection via the second cell comprises transmitting a radio resource control, RRC, message including the first indication and the second indication (paragraph 73 and 99-100 establishing communication uses RRC message).

Consider claim 8, Kubota also teaches wherein the service available to the mobile terminal is a service supporting packet data communications for transmitting data from the mobile terminal or receiving data at the mobile terminal (paragraph 49, 52 and 55, the service can be packet data communication).

.

Allowable Subject Matter
Claims 11-15 and 18 are allowed.

Claims 2-3, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             3/22/22